Citation Nr: 1543330	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for migraines, rated as 10 percent disabling prior to April 26, 2011 and 30 percent disabling thereafter.

2.  Entitlement to a higher initial rating for acid reflux, rated as 10 percent disabling prior to April 29, 2012 and 30 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.

4.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

5.  Entitlement to an initial compensable rating for tinea pedis and tinea cruris.

6.  Entitlement to an initial compensable rating for residual left knee scars, status-post arthroscopy.

7.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, status-post arthroscopy.

8.  Entitlement to service connection for a right knee disorder, to include left knee degenerative joint disease, status-post arthroscopy.

9.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

In June 2009, the agency of original jurisdiction (AOJ) assigned a 10 percent rating for hypertension, migraines, left knee degenerative joint disease and acid reflux, all effective October 1, 2009.  In August 2012, the AOJ assigned a 30 percent rating for acid reflux, effective April 26, 2012 as well as a 30 percent rating for migraines, effective April 29, 2011.  However, inasmuch as a higher rating is available for these disabilities and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an October 2011 rating decision, the AOJ granted service connection for tinea cruris and combined this disability with the already service-connected tinea pedis.  The Board has therefore recharacterized the disability to reflect the AOJ's actions above.

The Board remanded the instant claims in January 2014.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the instant claims for a higher rating and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in September 2014, the Veteran submitted additional argument and evidence in support of his claims, namely Tricare records dated through September 2014.  The Veteran's representative waived initial AOJ consideration of any such additional evidence in an August 2014 Waiver of the 30 Day Waiting Period.  See 38 C.F.R. § 20.1304(c) (2015).  The Board may therefore properly review such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a sinus disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  For the appeal period prior to April 29, 2011, the Veteran's migraines manifest as headaches occurring between twice per week and constant and most nearly approximate characteristic prostrating attacks occurring on an average of once a month over the last several months but has not manifested as very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  For appeal period beginning on April 29, 2011, the Veteran's migraines most nearly approximate prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  For the appeal period prior to April 26, 2012, the Veteran's acid reflux manifested as pyrosis and chest pain and was not productive of persistent recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.

5.  For the appeal period beginning on April 26, 2012, the Veteran's acid reflux manifested as persistently recurrent epigastric distress with dysphagia, pyrosis and substernal arm or shoulder pain without vomiting, material weight loss, hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

6.  For the entire appeal period, the evidence does not show that the Veteran's diastolic pressure readings are predominately 110 or more, or his systolic pressure readings are predominately 200 or more.

7.  For the entire appeal period, the Veteran's pseudofolliculitis barbae has manifested as an abnormal texture encompasses an area greater than six square inches without causing scars, skin hypo- or hyper-pigmented in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches and skin indurated, inflexible in an area exceeding six square inches, involving at least than five percent  but less than 20 percent of the entire body and/or exposed areas or requiring systemic therapy,

8.  For the entire appeal period, the Veteran's tinea pedis and tinea cruris manifested as burning and itching between the web spaces and constant or near-constant treatment using topical medication without causing scars, skin hypo- or hyper-pigmented in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, skin indurated and inflexible in an area exceeding six square inches, involving at least five percent but less than 20 percent of the entire body and/or exposed areas or requiring systemic therapy.

9.  For the entire appeal period, the Veteran's residual left knee scars, status-post arthroscopy manifested as multiple superficial scars that were not located on the head, face or neck, were not deep, were not unstable, were not painful, did not cause limited motion and did not encompass an area or areas greater than 144 square inches.

10.  For the entire appeal period, the Veteran's left knee degenerative joint disease, status-post arthroscopy manifested by objective evidence of arthritis, and intermittent tenderness, extension that was limited to no more than zero degrees and flexion that was limited to no more than 110 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.
CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for migraines, rated as 10 percent disabling prior to April 29, 2011 and 30 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 8100 (2015). 

2.  The criteria for a higher initial rating for acid reflux, rated as 10 percent disabling prior to April 26, 2012 and 30 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.114, 7346 (2015). 

3.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, 7101 (2015). 

4.  The criteria for an initial 10 percent rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.159, 3.321, 4.7, 4.20, 4.27, 4.118 (2015), 7800, 7801-7806, 7813 (2008). 

5.  The criteria for an initial compensable rating for tinea pedis and tinea cruris have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.159, 3.321, 4.7, 4.20, 4.27, 4.118 (2015), 7806, 7813 (2008). 

6.  The criteria for a compensable rating for residual left knee scars, status-post arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7 (2015), 4.118, 7805(2008). 

7.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease, status-post arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the assigned rating for the service-connected migraines, acid reflux, hypertension, pseudofolliculitis barbae, tinea pedis, left knee scars and left knee degenerative joint disease, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection were granted and an initial rating was assigned in the March 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, Tricare treatment records and various private treatment records have been obtained and considered.  A May 2014 response from the Life Wellness Center indicates that he was not seen for treatment during the time period that had been identified by the Veteran in the March 2014 VA Authorization and Consent to Release Information to the VA (VA Form 21-4142).  The July 2014 supplemental statement of the case informed the Veteran of this unavailability.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2014 remand directives by obtaining the Veteran's Tricare records, obtaining updated VA treatment records, obtaining VA examinations to determine the severity of his acid reflux, tinea pedis, degenerative joint disease of the left knee and scars of the left knee, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran has been afforded several VA examinations in conjunction with the claims for higher rating decided herein.  Such VA examinations include those conducted in September 2007 to determine the severity of his migraines, hypertension, pseudofolliculitis barbae, left knee scars, left knee degenerative joint disease and tinea pedis and February 2009 to determine the severity of his migraines, acid reflux, hypertension, pseudofolliculitis barbae, left knee scar and left knee degenerative joint disease.   An April 2011 VA examination was conducted to determine the severity of his pseudofolliculitis barbae and migraines and April 2012 to determine the severity of his acid reflux, hypertension, tinea cruris, left knee degenerative joint disease and left knee scars.  Finally, an April 2014 VA examination was conducted to determine the severity of the Veteran's left knee scars, tinea pedis, acid reflux and left knee degenerative joint disease.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Although the Veteran appears to have objected to the length of time taken during the April 2012 examinations in his September 2014 submission, he has not argued or otherwise demonstrated that the examinations were inadequate to properly rate his disabilities or that his current functional impairments were not reflected in the examination report.  Therefore, the Board finds that such argument is without merit.

Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his migraines, acid reflux, hypertension, pseudofolliculitis barbae, tinea pedis, left knee degenerative joint disease and residual left knee scars have worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Higher Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.   38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




B.  Migraines

The Veteran contends that a higher rating is warranted for his migraines due to their frequency.  In a July 2008 notice of disagreement, the Veteran wrote that he experienced 10 headaches per month.  He also stated that he had dizzy spells and constant migraine headaches in April 2009.

The Veteran's migraines have been rated under the diagnostic criteria for migraines. The diagnostic criteria indicate that migraines with characteristic prostrating attacks averaging one in two months over last several months warrant a 10 percent rating. Migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S 
NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

A February 2009 VA examination report reflects the Veteran's complaints of severe unilateral headaches that occurred twice per week and which lasted for five hours.  He reported that he was able to continue to work and that he generally took over-the-counter medications to treat the condition.  A current headache or functional impairments were denied.  Following a physical examination, the examiner indicated that this condition was presently asymptomatic.

An April 29, 2011 VA examination report reflects the Veteran's complaints of a pounding headache as if his head was swollen, that he gets some relief by going to sleep and that he was unable to do anything.  He reported that the level of severity of these headaches were "9/10," that they caused extreme pain and light headedness and that these symptoms occurred as often as four times per week with each occurrence lasting for one day.  He reported that his ability to perform daily functions during flare-ups were affected by a need to stay in bed in a dark room, that he treated the condition with over-the-counter medication and that he also experienced blurry vision and difficulty keeping his eyes open from photophobia.  Physical examination found the Veteran's cerebellar function to be intact.  Examination was negative for paralysis, problems with speech, vision problems or joint or dexterity problems.

For the period prior to April 29, 2011, the record does not establish that the Veteran's migraines manifested with characteristic prostrating attacks occurring on an average once a month over last several months.  In February 2009, the Veteran reported that he suffered from headaches twice per week that lasted five hours but that he was able to work during these headaches.  He also reported that he experienced 10 headaches per month in his July 2008 notice of disagreement and that he had constant migraine headaches in July 2009.  As the Veteran reported that he was able to continue to work during his headaches and that they resolved in a relatively short period of time in February 2009, they cannot be considered prostrating.  The Veteran also did not assert that his constant migraines, as reported in July 2009, resulted were prostrating.  Although during this time period the Veteran complained of frequent headaches, the applicable rating criteria link ratings for headaches to the following two primary elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  As explained above, the most probative evidence on record does not indicate that the Veteran's migraines were prostrating during this time period and accordingly, to this extent the appeal is denied.

For the period beginning on April 29, 2011, the record does not establish that the Veteran's migraines manifested as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran reported that his migraines occurred as often as four times per week and caused him to miss work.  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges that the Veteran's headaches are arguably frequent.  However, evidence reflects that the Veteran has worked as a tractor trailer driver and there is no indication that his job is at risk due to his migraines or leave taken in association with this disorder.   In fact, he reported that he had missed "several days" due to his migraines in a September 2014 submission.   Hence, at this point there is no evidence of severe economic inadaptability due to headaches in this case.  A rating in excess of 30 percent beginning on April 29, 2011 is therefore not warranted.

C.  Acid Reflux

The Veteran generally contends that the severity of his acid reflux warrants a higher rating but has not provided any specific argument in support of this claim.

The Veteran's acid reflux is rated by analogy under the diagnostic codes for an unlisted digestive system disability and a hiatal hernia.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R.          §§ 4.20, 4.27. 

Under the diagnostic criteria for a hiatal hernia, a 10 percent rating is warranted for hiatal hernias that manifest two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn) and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, 7346. 

A February 2009 VA examination report reflects the Veteran's complaints of occasional heartburn and pain behind the chest.  These symptoms were reported to occur twice per week, lasted for several hours and were "somewhat" responsive to over-the-counter medications.  Significant weight change, hospitalization, surgery or other functional impairment were denied.  Physical examination was negative for evidence of organomegaly, tenderness, masses, ascites, distention, aortic aneurysm, or hernia.  Following this physical examination, the examiner diagnosed GERD and indicated that it was asymptomatic presently.

An April 26, 2012 VA esophageal condition Disability Benefit Questionnaire (DBQ) report reflects the Veteran's complaints of continued "burbing," reflux and heart burn.  He also reported taking Zantac to treat his condition, infrequent episodes of epigastric distress and substernal arm or shoulder pain.  Persistently recurrent epigastric distress, dysphagia, regurgitation, sleep disturbances caused by acid reflux, anemia, weight loss, nausea, vomiting, hematemesis and melena were denied.   Physical examination was negative for esophageal stricture, spasm of the esophagus and acquired diverticulum of the esophagus.

A May 2012 Tricare treatment note reflects the Veteran's complaints of chest discomfort.  Radicular symptoms, nausea, vomiting, diarrhea, difficulty swallowing, hematemesis and abdominal pain were denied.  Ranitidine was prescribed to treat the condition.

A September 2012 VA treatment indicates that the Veteran's GERD was controlled.

An April 2014 VA esophageal DBQ report indicates that the Veteran had been using Ranitidine continuously to treat his GERD.  Symptoms were reported to include infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation and substernal pain.  Examination was negative for esophageal stricture, spasm of the esophagus or an acquired diverticulum of the esophagus.

For the period prior to April 26, 2012, the record does not establish that the Veteran's acid reflux manifested as persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Here, the Veteran reported occasional heartburn, pain behind his chest and that his symptoms were somewhat responsive to medication in February 2009.  Persistent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain were not reported by the Veteran or found by the February 2009 examiner.  Additionally, the February 2009 VA examiner found that the Veteran's acid reflux was presently asymptomatic.  Thus, the Veteran's symptoms were of less severity than is warranted for a 30 percent rating.  Furthermore, the Board finds that such symptomatology does not constitute considerable impairment of health.  As the Veteran's symptoms are not of considerable impairment of health to warrant a 30 percent rating, it was not possible that such symptoms rise to the level of severe impairment of health warranting a 60 percent rating.  In this regard, there is no evidence of vomiting, material weight loss, hematemesis, melena, or anemia.  Thus, a rating in excess of 10 percent is not warranted prior to April 26, 2012.

For the period beginning on April 26, 2012, the record does not establish that the Veteran's acid reflux manifested as pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The Veteran has denied, and the objective examination did not demonstrate, persistently recurrent epigastric distress, dysphagia, regurgitation, sleep disturbances caused by acid reflux, anemia, weight loss, nausea, vomiting, hematemesis and melena in the April 2012 VA examination.  Therefore, a rating in excess of 30 percent beginning on April 26, 2012 is not warranted.

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. 
§ 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Therefore, as the Veteran's acid reflux is evaluated under Diagnostic Code 7346, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code. 

D.  Hypertension

The Veteran contends that a higher rating is warranted for his hypertension as his blood pressure remained high despite taking medication.  In a September 2014 submission, the Veteran wrote that his blood pressure medication had been changed three times.

The Veteran's hypertension is rated under the diagnostic code for hypertension.  A 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more and a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned rating is warranted if the diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 7101.

A May 2007 VA examination report reflects the Veteran's complaints of hypertension that had been diagnosed in 2006.  He reported using prescription medication to treat the condition, that his hypertension was adequately controlled with the medication, and that there were no known side effects or functional impairment.  His blood pressure was measured to be 138/80, 120/84 and 120/80.

A February 2009 VA examination report reflects the Veteran's reports that he treated his hypertension with hydrochlorothiazide, which was tolerated well without side effects or functional impairment.  His blood pressure was measured to be 126/84, 124/82 and 122/80.

An April 2012 VA DBQ report indicates that the Veteran took continuous medication for treatment of his hypertension.  Blood pressure was measured to be 130/87, 120/81 and 127/74.

A September 2012 VA treatment indicates that the Veteran's hypertension was controlled.

The Veteran's blood pressure has been measured to be 150/90 in an December 2007 private treatment note; 142/104 in a March 2008 private treatment note, 132/84 in a March 2009 private treatment note, 117/43 in an April 2010 VA treatment note, 115/70 in a July 2010 VA treatment note, 124/88 in an October 2010 private treatment note, 142/82 in an April 2011 private treatment note, 134/85 in an October 2011 VA treatment note, 114/66 in a December 2011 VA treatment note, 127/74 in a January 2012 Tricare treatment note, 120/81 in a February 2012 Tricare treatment note, 127/74 in a May 2012 Tricare treatment note, 116/75 in a June 2012 Tricare treatment note, 125/73 in a September 2012 Tricare treatment note, 130/78 in an October 2012 Tricare treatment note, 141/75 in a February 2013 Tricare treatment note and 125/73 in a May 2013 Tricare treatment note.

His blood pressure as also measured to be 135/84 in a May 2013 Tricare treatment note, 126/77 in a June 2013 Tricare treatment note, 130/83 in a June 2013 Tricare treatment note, 130/88 in a July 2013 Tricare treatment note, 131/85 in an August 2013 Tricare treatment note, 130/88 in a September 2013 private treatment note, 141/77 in an October 2013 private treatment note, 138/89 in a November 2013 private treatment note, 130/79 in a November 2013 Tricare treatment note, 153/97 in a November 2013 Tricare treatment note, 134/79 in a December 2013 Tricare treatment note, 121/75 in a December 2013 Tricare treatment note, 146/95 in a January 2014 Tricare treatment note, 150/100 in a January 2014 Tricare treatment note, 146/95 in a January 2014 Tricare treatment note, 138/87 in a February 2014 Tricare treatment note, 134/86 in an April 2014 Tricare treatment note, 149/96 in a June 2014 Tricare treatment note, 129/85 in a July 2014 Tricare treatment note, 133/87 in a July 2014 Tricare treatment note and 159/59 in a September 2014 Tricare treatment note.

Based upon the foregoing, the Board finds that there is a preponderance of evidence weighing against an increase in his rating for hypertension.   The evidence of record fails to show that the Veteran has diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  In this regard, the diastolic pressure readings have ranged from 43 to 104 while systolic pressure readings have ranged from 115 to 150.  The majority of the diastolic pressure measurements ranged from 70 to 80 while most systolic measurements ranged from 120 to 139.  Accordingly, the criteria for a rating in excess of 10 percent have not been met.

The fact that the Veteran is currently taking medication for control of hypertension has been considered and assists in forming the basis for the assignment of the currently assigned 10 percent rating.  No other code is appropriately applied in this case.  The primary disability is clearly hypertension.  As such, alternative codes relating to cardiovascular conditions are inapplicable in this case.  See 38 C.F.R. 
§ 4.104, 7000-7123.

E.  Pseudofolliculitis Barbae, Tinea Pedis and Residual Left Knee Scars

The Veteran contends that a higher rating is warranted for his skin disabilities.  In an April 2009 submission, the Veteran stated that his skin was irritated under his neck with a bump and rash from shaving, that his tinea pedis was extremely aggravated and that the prescribed medication was not working.  He reported that his tinea cruris was extremely embarrassing and caused constant itching and sensitivity.

The Veteran's pseudofolliculitis barbae is rated by analogy under the diagnostic codes for dermatophytosis and a scar of the head, face or neck while his tinea pedis and tinea curis are rated by analogy under the diagnostic codes for dermatophytosis and dermatitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Finally, his left knee scars are rated under the diagnostic code for other scars.

The diagnostic code for dermatophytosis stated that this condition is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, 7813.

For disfigurement of the head, face, or neck, a 10 percent rating is assigned when one characteristic of disfigurement is present and a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating for disfigurement of the head, face, or neck is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A rating of 80 percent for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.  38 C.F.R. § 4.118, 7800 (2008).

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: Scar five or more inches (13 or more centimeters) in length; Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

Dermatitis affecting less than five percent of the entire body or less than five percent of exposed areas and no more than topical therapy required during the past 12 months warrants a noncompensable rating.  A 10 percent rating was warranted where dermatitis affected at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, 7806 (2008).

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, 7802 (2008).   Superficial, unstable scars warrant a 10 percent rating.   38 C.F.R. § 4.118, 7803 (2008).  Superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 7804 (2008).  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, 7803, Note 1 (2008).   A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 7803, Note 2 (2008).   Other types of scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, 7805 (2008). 

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claims were received prior to that date, these revisions do not apply in this case and the Veteran has not requested review under the revised regulations.  73 Fed. Reg. 54708 (Sept. 23. 2008). 

A May 2007 VA examination report reflects the Veteran's complaints of intermittent itching in the beard region of the anterior neck and itching of both feet.
Current treatment or functional impairments caused either by pseudofolliculitis barbae or tinea pedis were denied.  Physical examination revealed pseudofolliculitis barbae lesions on the anterior beard region of the neck that measured less than one percent of the exposed area and less than one percent of the total body surface area.  The examiner noted that there was hyperpigmentation and abnormal texture but the area affected was not greater than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, limitation of motion or systemic illness as a result of pseudofolliculitis barbae.

With regards to tinea pedis, physical examination conducted during the May 2007 examination found evidence of tinea pedis bilaterally.  The lesions were found to consist of zero percent of exposed area and less than one percent of the total body surface area.  Exfoliation, crusting and abnormal texture not greater than six square inches were noted by the examiner.  Examination was negative for ulceration, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, limitation of motion or systemic illness.  Physical examination found noted three identical scars on the anterior aspect of the left knee, each measuring 0.5 by 0.2 cm.  These scars were noted to be level, non-tender and without disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes or abnormal texture.

A February 2009 VA examination report reflects the Veteran's complaints of intermittent follicular lesions of the anterior beard region that were often pruritic.  These symptoms were reported to occur constantly but were somewhat responsive to the over-the-counter medication Noxema.  Phototherapy, corticosteroid therapy or other functional impairments were denied.  Physical examination revealed several follicular lesions that measured less then one mm in diameter located on the anterior beard region of the face which affected less than one percent of the exposed area in less than one percent of the total body surface area.  Examination was negative for jaundice, spider nevi, palmar erythema, malignant lesions, acne, alopecia, cellulitis, ulcerations, crusting, induration, pigmentary changes, other abnormality or a systemic illness.

Physical examination conducted during the February 2009 VA examination also revealed two arthroscopic surgical scars on the anterior aspect of the left knee, each measuring 0.5 cm by 0.1 cm.  These scars are level and non-tender without disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes or abnormal texture.

A May 2011 VA examination report reflects the Veteran's reports of constant itching on his chin and face as well as constant irritation of the neck and face even when he did not shave.  He reported using triamcinolone three times a day to treat the condition and the examiner noted that this medication was a topical corticosteroid.  Exudation, ulcer formation, shedding, crusting or functional impairments were denied.  He also denied using ultraviolet B phototherapy (UVB), intensive light therapy, psoralen and ultraviolet A (PUVA) or electron beam therapy to treat the condition.  Physical examination revealed pseudofolliculitis barbae on the neck that consisted of an abnormal texture of more than six square inches.  The skin lesion coverage of the exposed area was 0.1 percent and was 0.001 percent relative to the whole body.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, limitation of motion, association with systemic disease, acne, chloracne, scarring alopecia, alopecia areata and hyperhidrosis.
 
An April 2012 knee DBQ report indicates that while the Veteran had scars that were related to his left knee condition, the scars were not painful and/or unstable and did not encompass a total area of greater than 39 square cm (six square inches).

An April 2012 skin DBQ report reflects the Veteran's complaints of an increase in tinea pedis in his feet with continued burning and itching between the web spaces and that such condition requires regular self-treatment due to several flare-ups a month.  This condition was treated with constant or near-constant topical medication.  Treatment using systemic corticosteroids or other immunosuppressive medications, photo-chemotherapy with PUVA, UVB, electron beam therapy or intensive light therapy was denied.  Physical examination revealed that the infection encompassed less than five percent of the total body area and none of the exposed area.  Examination was negative for acne or chloracne, vitiligo, scarring alopecia, alopecia areata, hyperhidrosis, benign or malignant neoplasm or metastases related to the tinea cruris.

An April 2012 scars DBQ report indicates that there were surgical scars located on the Veteran's left knee and that the Veteran had no symptoms or complaints related to this scar.  Physical examination found the scars to be linear and measure 0.25 cm each.

A May 2013 VA treatment note reflects the Veteran's complaints of groin itching for the past two weeks and that he had been using an over-the-counter steroid cream for his eczema.  An antifungal cream was prescribed for the Veteran's tinea cruris and triamcinolone was prescribed for his eczema.

An April 2014 VA scars DBQ report indicates that the Veteran's surgical scars on the left knee were not painful, frequently unstable or due to burns.  Physical examination revealed four linear scars on the left lower extremity, with one scar measuring three cm, two scars measuring one cm and one scar measuring 0.5 cm.

An April 2014 VA skin diseases DBQ reflects the Veteran's reports that he has to treat his tinea pedis during the summer multiple times per year and that this condition was treated with a topical anti-fungal medication.  The examiner determined that the Veteran's tinea pedis impacted less than five percent of his exposed and unexposed skin.  Examination was negative for benign or malignant neoplasms or metastases related to the tinea pedis.

An April 2014 VA knee DBQ indicates that the Veteran's scars were not painful or unstable and did not encompass more than 39 square cm.

With regards to the Veteran's pseudofolliculitis barbae, the record does not establish that it affected at least five percent but less than 20 percent of the entire body, less five percent but less than 20 percent of exposed areas or the intermittent use of systemic therapy required for a total duration of less than six weeks during the past 12-month period.  The May 2007, February 2009 and May 2011 VA examiners determined that this condition involved one percent of the Veteran's total body surface and one percent of his total exposed areas. Additionally, while the VA examiner and the Veteran himself have indicated that the Veteran applied a topical cream to his affected area, neither have reported the use of systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin disorder.   In addition, examinations have been consistently negative for scarring.  A compensable rating under the diagnostic codes for dermatitis and scars are therefore not warranted.  38 C.F.R. § 4.118, 7801-7805, 7806, 7813 (2008).

As the Veteran's pseudofolliculitis barbae affects his chin, neck and face (i.e. head), the Board has also considered whether a rating for disfigurement of the head, face or neck is warranted.  In this regard, the Board notes that the May 2011 VA examiner found that the Veteran's pseudofolliculitis barbae on the neck that consisted of an abnormal texture of more than six square inches.  As this finding represents one characteristic of disfigurement, a 10 percent rating is warranted for pseudofolliculitis barbae.  38 C.F.R. § 4.118, 7800.  A higher rating is not warranted as the record does not establish that it manifested as a scar five or more inches, scar at least one-quarter inch wide at the widest part, surface contour of the scar elevated or depressed on palpation, scar adherent to the underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches and skin indurated and inflexible in an area exceeding six square inches.  Id.

With regards to the Veteran's tinea pedis and tinea cruris, the record also does not establish that it affected at least five percent but less than 20 percent of the entire body, at least five percent but less than 20 percent of exposed areas or the intermittent use of systemic therapy required for a total duration of less than six weeks during the past 12-month period.  The May 2007, February 2009 and May 2011 VA examiners determined that it involved one percent of the Veteran's total body surface and one percent of his total exposed areas.  Additionally, while the VA examiner and the Veteran herself have indicated that the Veteran applied a topical anti-fungal cream to his affected area, neither have reported the use of systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin disorder.   In addition, examinations have been consistently negative for scarring. A compensable rating under the diagnostic codes for dermatitis and scars are therefore not warranted.  38 C.F.R. § 4.118, 7801-7805, 7806, 7813 (2008).

With regards to the Veteran's residual left knee scars, and following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a compensable rating at any point during the appeal period.  Here, a compensable rating in not warranted as these scars ware not located on the head, face or neck, were not deep, were not unstable, were not painful and did not cause limitation of motion.  As such, consideration of Diagnostic Codes 7800, 7801, 7802, 7803 and 7805 were not warranted.

F.  Left Knee Degenerative Joint Disease

The Veteran contends that a higher rating is warranted for his left knee degenerative joint disease.  In an April 2009 statement, the Veteran wrote that he had difficulty getting in and out of bed and that he was unable to do the same physical activities due to his knees.

The Veteran's left knee degenerative joint disease is rated by analogy under the diagnostic codes for limitation of flexion and traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.   

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004). 

A May 2007 VA examination report reflects the Veteran's complaints of left knee pain, stiffness and swelling.  This pain was described as constant, aching, occasionally sharp and with a severity level of "5/10."  He reported that the pain was elicited with physical activity and relieved with rest or pain medication.  Physician recommended incapacitation, other types of treatment, prosthesis or significant functional impairment.  Physical examination of the knee was negative for palpable tenderness, guarding of movement, fracture, deformity, edema or effusion, heat or redness, subluxation, locking pain, crepitus or ankylosis.  Left knee range of motion was from zero degrees to 140 degrees.  Repetitive motion testing did not reveal further limitation due to pain, fatigue, weakness, lack of endurance or incoordination.  Examination of the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral joint lines (menisci) were normal.  An accompanying radiograph was noted to have found the knee to be within normal limits.

A February 2009 VA examination report reflects the Veteran's complaints of constant stiffness and pain in the left knee.  This pain was described as sharp, with a severity level of "6/10," was exacerbated with physical activity and relieved with rest or over-the-counter medication.  Subsequent surgery or other functional impairments were denied.  Physical examination was negative for palpable tenderness, guarding of movement, fracture, deformity, edema or effusion, heat or redness, subluxation, locking pain and ankylosis.  Left knee range of motion was from zero degrees to 140 degrees.  Repetitive motion testing did not reveal any further limitation due to pain, fatigue, weakness, lack of endurance or incoordination.  Examination of the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and medial and lateral joint lines (menisci) were normal.  There was no evidence of genu recurvatum.  Following the physical examination, the examiner noted that the Veteran's left knee degenerative joint disease was presently asymptomatic.

An April 2012 knee DBQ report reflects the Veteran's reports of stiffness and pain in the left knee.  Flare-ups were reported.  Physical examination revealed tenderness or pain to palpation for joint line or soft tissues of either knee.  Left knee flexion was found to be to 110 degrees with objective evidence of painful motion at zero degrees.  Left knee extension was found to be to zero degrees or any degrees of hyperextension with objective evidence of painful motion at zero degrees or any degree of hyperextension.  Although the examiner indicated that the Veteran was not able to perform repetitive use testing, he also indicated that the Veteran did not have additional limitation of range of motion following repetitive use testing.  Functional impairments were attributed to pain on movement.  Anterior instability, posterior instability and medial-lateral instability were found to be normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, stress fracture, chronic exertional compartment syndrome, genu recurvatum, a meniscal condition or a joint replacement.  An accompanying X-ray revealed traumatic arthritis.

An April 2014 VA knee DBQ report reflects the Veteran's complaints that his left knee gave out at times, that it locked up occasionally and that he had a constant dull throbbing pain.  Other symptoms were reported to include sharp knee pain when walking up stairs and that bending the knee was painful at times.  Flare-ups were denied and he reported that his pain was constant without particular flares.  Physical examination was negative for tenderness or pain to palpation for the joint line or soft tissues of either knee.  Left knee flexion was found to be to 110 degrees with objective evidence of pain at 110 degrees while left knee extension was found to be to zero degrees without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner determined that pain, weakness, incoordination or fatigability should not significantly limited functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Functional impairment in the left leg was attributed to pain on movement, swelling, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Anterior instability, posterior instability, and medial-lateral instability were found to be normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, other tibial and/or fibular impairment, any meniscal conditions or a total knee joint replacement.  Degenerative or traumatic arthritis was not documented on X-ray.

As the Veteran's left knee degenerative joint disease have been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, the evidence demonstrates that the Veteran's left knee flexion is limited to 110 degrees, at worst, during the appeal period.   

Even in consideration of pain, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, as demonstrated in the April 2014 VA examination, painful motion began at 110 degrees and flexion was found to end at 110 degrees, therefore demonstrating pain at the end of range of motion.  The Board also notes that the April 2012 VA examiner provided internally inconsistent findings regarding repetitive motion, finding both that the Veteran was unable to perform repetitive testing and that he did not have additional limitation of motion on repetitive testing, and that such findings therefore cannot be considered.  While flare-ups were reported in the April 2012 VA examination, such flare-ups were denied in the April 2014 VA examination.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the left knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in the left knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regards, the Veteran had extension in the left knee to zero degrees in May 2007, February 2009, April 2012 and April 2014 VA examinations.  The VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The April 2012 VA examiner found objective evidence of pain at zero degrees and extension was found to be to zero degrees or any degree of hyperextension.  The Board also notes that the April 2012 VA examiner provided internally inconsistent findings regarding repetitive motion, finding both that the Veteran was unable to perform repetitive testing and that he did not have additional limitation of motion on repetitive testing, and that such findings therefore cannot be considered.  As stated previously, the Veteran denied flare-ups in the April 2014 examination reports and had reported flare-ups in an April 2012 VA examination report.  However, the Veteran did not report any additional range of motion limitation or other functional impairments during flare-ups.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Veteran consistently denied episodes of dislocation or subluxation during the course of the appeal.  Objective examination conducted during the May 2007, February 2009, April 2012 and April 2014 VA examination reports found anterior instability, posterior instability and medial-lateral instability testing to be normal in the left knee.  As the record fails to demonstrate recurrent subluxation or lateral instability in the left knee, a higher or separate rating under Diagnostic Code 5257 for the knee is not warranted.

With regard to Diagnostic Codes 5258 and 5259 for dislocated semilunar cartilage and the removal of semilunar cartilage, the Board notes that the June 2013 VA examiner found that there was no meniscus condition in the left knee.  A higher or separate rating for dislocated semilunar cartilage under Diagnostic Codes 5258 and 5259 are therefore not warranted.

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate malunion or nonunion of the femur, fracture of the surgical neck with false joint, fracture of the shaft or neck resulting in nonunion either with or without loose motion, a flail hip joint, ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5255, 5256, 5262, or 5263, respectively, in the left knee.

G.  Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected migraines, acid reflux, hypertension, pseudofolliculitis barbae, tinea pedis, left knee scars and left knee degenerative joint disease; however, the Board finds that his symptomatology has been stable for each disability in each stage throughout the appeal.  Therefore, assigning staged ratings, or further staged ratings, for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected migraines, acid reflux, hypertension, pseudofolliculitis barbae, tinea pedis, left knee scars and left knee degenerative joint disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to headaches, heartburn, chest pain, elevated blood pressure, irritation and itching on the chin, neck, face, groin and feet, abnormal skin texture of the face and neck and left knee pain-are contemplated by the rating criteria under which each associated disability is rated.  Specifically, the rating criteria for migraines specifically consider the frequency and severity of headaches, the rating criteria for a hiatal hernia specifically consider the presence of heartburn and chest pain and that rating criteria for hypertension specifically considers the frequency and severity of elevated blood pressure.  In addition, the rating criteria for skin disabilities considers itching and areas of abnormal texture and pain is considered in the rating criteria for knee impairments.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his disabilities at issue.  Moreover, he reported that he was currently employed as a tractor trailer driver in July 2010 VA treatment note.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary. 

For the foregoing reasons, the Board finds that a 10 percent rating for pseudofolliculitis barbae for the entire appellate period is warranted.  No other higher or separate ratings are warranted for the claims of entitlement to higher ratings for migraines, acid reflux, hypertension and left knee degenerative joint disease.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A higher initial rating for migraines, rated as 10 percent disabling prior to April 26, 2012 and 30 percent disabling thereafter, is denied.

A higher initial rating for acid reflux, rated as 10 percent disabling prior to April 29, 2011 and 30 percent disabling thereafter, is denied.

An initial rating in excess of 10 percent for hypertension is denied.

An initial 10 percent rating for pseudofolliculitis barbae is granted, subject to the laws and regulations governing monetary awards.

An initial compensable rating for tinea pedis and tinea cruris is denied.

An initial compensable rating for residual left knee scars, status-post arthroscopy is denied.

An initial rating in excess of 10 percent for left knee degenerative joint disease, status-post arthroscopy is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With regards to the claim for service connection for a right knee disorder, the Veteran has alleged that it was caused or aggravated by his service connected left knee degenerative joint disease, status-post arthroscopy.  An April 2012 VA examiner opined that the Veteran's claimed right knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness and reasoned that he could find no chronic condition or injury in service or support with X-ray of degenerative joint disease and that the Veteran's current chondromalacia was expected with his chronological age.  An opinion as to secondary service connection was not provided.  In light of this deficiency, an addendum opinion to address all possible theories of entitlement, to include secondary service connection, should be obtained on remand.

With regards to the claim for service connection for sinusitis, the Veteran alleges that the onset of this condition during service.  An April 2012 VA examiner opined that he was unable to render an etiology opinion until a computed tomography (CT) scan of the sinus to assess for the presence of chronic sinusitis.  In a June 2012 addendum opinion, this VA examiner again indicated that a CT scan was required prior to a final determination in order to confirm that the Veteran did have ongoing evidence of chronic sinusitis.  An August 2012 VA CT scan was found to be normal with no evidence to suggest/support acute or chronic sinusitis.  However, the claims file was not returned to the VA examiner for further review and opinion.  Such should be accomplished on remand.

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disabilities and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeals.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed disabilities and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Return the claims file, to include a copy of this remand, to the April 2012 VA examiner for an addendum opinion.  If the examiner who drafted the April 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's diagnosed right knee disorder was caused OR aggravated by his service-connected left knee degenerative joint disease, status-post arthroscopy?

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Return the claims file, to include a copy of this remand, to the April 2012 VA examiner for an addendum opinion.  If the examiner who drafted the April 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify whether the Veteran currently has a sinus disorder, to include sinusitis.  The examiner should identify all such disorders that have been present at any time since May 2007.

(B) For each currently diagnosed sinus disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to the Veteran's service? 

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the July 2014 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


